         Case 2:14-cv-09528-KPF Document 88 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHARON BECKFORD,

                          Plaintiff,
                                                   14 Civ. 9528 (KPF)
                   -v.-
                                                 SCHEDULING ORDER
NOVA BUS DIVISION VOLVO,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

     It is hereby ORDERED that the following trial schedule will be in effect:

             •    Trial will be set to begin on November 1, 2021, at 9:00

                  a.m.;

             •    The parties’ Joint Pretrial Order, motions in limine, requests

                  to charge, proposed voir dire questions, and any pretrial

                  memoranda of law will be due October 7, 2021;

             •    Any opposition papers will be due October 14, 2021; and

             •    The final-pretrial conference will be scheduled for October

                  21, 2021 at 3:00 p.m. in Courtroom 618 of the Thurgood

                  Marshall Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated:       January 7, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
